343 S.E.2d 605 (1986)
Sandra BROYHILL, now known as Sandra B. Harmon
v.
Otis L. BROYHILL, Jr.
No. 8528DC1101.
Court of Appeals of North Carolina.
June 3, 1986.
*606 Carnegie and Miller by Leslie H. Miller, Charlotte, for plaintiff-appellee.
Stephen R. Little, Marion, for defendant-appellant.
BECTON, Judge.
By his sole assignment of error, defendant-appellant contends that the venue of this motion in the cause should not have been transferred to Mecklenburg County. G.S. § 50-13.5(f) in pertinent part provides:

Venue. An action or proceeding in the courts of this State for ... support of a minor child may be maintained in the county where the child resides ... or in the county where a parent resides, except as hereinafter provided. If an action... for divorce ... has been previously instituted in this State, until there has been a final judgment in such case, any action or proceeding for ... support of the minor children of the marriage shall be ... by motion in the cause in such action. (emphasis added)
In this case, a final judgment in the divorce action between the parties was entered in 1976 in Buncombe County. A final judgment in the child support action between the parties was also entered in 1976 in Buncombe County. We have previously held that the only proper court to entertain an action seeking to modify an earlier award of custody and support is the court of original jurisdiction and venue. Tate v. Tate, 9 N.C.App. 681, 177 S.E.2d 455 (1970).
Plaintiff seeks to distinguish Tate by contending that the custodial parent in that case attempted to file an action for support in a different county without first asking the court of original venue for a change of venue. In the present case, plaintiff went before the court of original venue and requested a change of venue before making a motion for arrearages and an increase. Plaintiff thus contends that the trial court properly exercised its discretion by transferring the venue of the action to the locale in which the minor children currently reside, and that such a transfer was in the best interests of the minor children.
In cases dealing with custody and support of minor children there is no truly "final" judgment until the children are emancipated. Kennedy v. Surratt, 29 N.C.App. 404, 224 S.E.2d 215 (1976). Accordingly, the court of original venue was thought to retain that venue during the entire period of custody and support. The holding in Tate is that a party cannot seek modification of a child support order in a court other than that in which it was entered where there has been no change of venue by the court. Tate does not hold, however, and we find no authority which does hold, that the court which entered the order cannot transfer venue to another court for the convenience of witnesses and parties and the best interest of the child. In this age of increased mobility and frequent changes of residence, it is unrealistic to assume that divorced parents will always remain in the county in which their judgment of divorce was entered, or in which an order of custody and support was entered. For the convenience of witnesses and parties and because it may be in the *607 best interests of justice and the parties, we hold that the court of original venue may, in its discretion, transfer the venue of an ongoing action for custody or support to a more appropriate county. Accordingly, the order of the trial court transferring venue in this motion in the cause from Buncombe County to Mecklenburg County is
Affirmed.
WHICHARD and EAGLES, JJ., concur.